DETAILED ACTION
Status of the Claims
1.	Claims 12, 14, 15, 31-36 and 43 are allowed. 
Election/Restrictions
2.	Claims 12, 14, 15, 31-36 and 43 are allowable. The restriction requirement among groups I through IV and species A-C, as set forth in the Office action mailed on 5/15/2019 and 02/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/15/2019 is partially withdrawn.  Claims 12, 14 and 15, directed to method for detection and/or quantitative determination of one or more ionic species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-22, 24-28, and 37-42 directed to different inventions and species remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry D. Williams Jr. on 12/15/2021.

The application has been amended as follows: 
Claim 12, line 3, replace claim 1 with --claim 31--.
Cancel 13. 
Claim 14, line 1, before the instance of heavy, insert --one or more ionic species comprises-- and in line 2 delete the instance of --are--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Cooper et al. teach an electrochemical sensor comprising reference electrode which could be made of carbon nanofibers which inherently are comprised of plurality of carbon nanotubes spun together [0009][0159]. Cooper et al. do not teach each carbon nanofiber having diameter of at least 10 microns and plated with Ag/AgCl. Similarly, cited prior art, Kiesele teach an electrochemical sensor comprising a reference electrode comprising carbon nanotubes ([0019][0022] and claim 15) but do not teach each carbon nanofiber having diameter of at least 10 microns and plated with Ag/AgCl.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759